Citation Nr: 0308639	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected right trapezius strain.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel









INTRODUCTION

The veteran has active military service from September 1989 
to July 1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a May 2000 decision, the Board denied the veteran's claim 
for a rating in excess of 10 percent for service-connected 
right epididymitis, and remanded to the RO the claim of an 
evaluation in excess of 10 percent for service-connected 
right trapezius strain.  The Board subsequently undertook 
additional development of the issue of right trapezius 
strain.  That development has been completed and the issue is 
again in appellate status.  

REMAND

In August 2002, the Board undertook additional development of 
the issue listed on the front page of this remand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:. 

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in May 2002.

2.  If the benefits sought continue to be 
denied the RO should issue a new 
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




